El Juez Asociado1 Sr. Aldrey,
emitió la opinión del Tribunal.
Uno de los motivos en que se funda la petición para que desestimemos la apelación que se estableció en este pleito es el de ser frívola.
Se trata de un memorandum de costas en el que el ape-lado solicitó que se le concedieran $342.60 por esos conceptos, siendo una de las partidas que la integran la de $300 por honorarios de su abogado. El juez rebajó esta partida a doscientos dólares, siendo la cantidad total por él aprobada la de doscientos diecinueve.
Contra esta resolución es que se ha interpuesto el pre-sente recurso de apelación y, en el alegato presentado por el apelante para sostenerlo, se alega únicamente que la corte inferior no puede apreciar por si misma, convirtiéndose en perito, la razonabilidad de dichos honorarios. Sin embargo, como esta cuestión ha sido considerada y resuelta varias ve-ces por nosotros, González v. Collazo, 25 D. P. R. 159, y *898casos en él citados, creemos qne realmente la apelación es frívola y por este motivo debemos desestimarla.

Desestimada la apelación..

Jneces concnrrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Jnez Asociado Sr. Hutchison no tomó parte en la resolnción de este caso.